

116 HR 6177 IH: Members of Congress Tax Liability and Garnishment Accountability Act of 2020
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6177IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. McCarthy introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require Members of Congress to disclose delinquent tax liabilities and wage garnishments, and for other purposes.1.Short titleThis Act may be cited as the Members of Congress Tax Liability and Garnishment Accountability Act of 2020.2.Requiring Members of Congress to disclose tax liability and wage garnishment in annual financial disclosure reports(a)In generalSection 102(a) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(9)(A)For individuals described in section 101(f)(9)—(i)the amount of any delinquent tax liability owed to the United States or any State or unit of local government; and(ii)the amount of any garnishment against the individual’s salary.(B)In this paragraph—(i)the term delinquent tax liability means any unpaid tax liability which has been assessed and with respect to which all judicial and administrative remedies have been exhausted, or have lapsed; and(ii)any delinquent tax liability of an entity more than 50 percent of the stock of which in the case of a corporation (by vote or value), or 50 percent of the capital and profits interest of which in the case of an entity other than a corporation, is owned directly or indirectly by an individual shall be treated as a delinquent tax liability of such individual in proportion to such individual’s ownership interest in such entity..(b)Inclusion in reportSection 102(b)(1)(A) of the Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by striking paragraph (1) and inserting paragraphs (1) and (9).(c)Federal tax liability(1)Requiring garnishment of compensationA Member of Congress who discloses a delinquent tax liability under section 102(a)(9) of the Ethics in Government Act of 1978 (as added by subsection (a)) shall, not later than 30 calendar days after filing the form, make an arrangement with the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as the case may be, and the Internal Revenue Service or the State or unit of local government involved, as the case may be, to have an appropriate amount of the Member’s salary designated to pay the taxes owed to the United States or the State or unit of local government involved within a reasonable time period.(2)Member of Congress definedIn this subsection, the term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.3.Holding salaries of Members of Congress in escrow until repayment of delinquent tax liability(a)Holding salaries in escrow(1)In generalIf a Member of Congress who has disclosed a delinquent tax liability under section 102(a)(9) of the Ethics in Government Act of 1978 (as added by section 2(a)) has not met the deadline under section 2(c)(1) to make the arrangement required under such section to pay the taxes owed, during the period described in paragraph (2) the payroll administrator of that House of Congress shall—(A)withhold from the Member’s compensation such amount as may be directed by the Secretary of the Treasury (in the case of a delinquent tax liability owed to the United States) or the State or unit of local government involved (in the case of a delinquent tax liability owed to a State or unit of local government) to pay the taxes owed within a reasonable period of time; and(B)deposit in an escrow account the remaining portion of the payments otherwise required to be made during such period for the compensation of the Member and release such payments to the Member only upon the expiration of such period.(2)Period describedWith respect to a Member of Congress, the period described in this paragraph is the period which begins on the date on which the Secretary of the Treasury (in the case of a delinquent tax liability owed to the United States) or the State or unit of local government involved (in the case of a delinquent tax liability owed to a State or unit of local government) provides the notification described in paragraph (3) to the payroll administrator and ends on the earlier of—(A)the day on which the Secretary of the Treasury or the State or unit of local government involved (as the case may be) notifies the payroll administrator that the Member’s delinquent tax liability has been repaid; or(B)the last day of the Congress during which amounts are withheld under this section.(3)Notification describedWith respect to a Member of Congress, a notification described in this paragraph is a notification from the Secretary of the Treasury or the State or unit of local government involved (as the case may be) containing—(A)a statement that the Member has not met the deadline under section 2(c)(1) to make the arrangement required under such section to pay the taxes owed; and(B)a statement of the amount to be withheld from the Member’s compensation under paragraph (1)(A).(4)Withholding and remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).(5)Release of amounts at end of the CongressIn order to ensure that this section is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payment to a Member of that House of Congress any amounts remaining in an escrow account for the Member under this section on the last day of the Congress during which amounts are withheld under this section.(6)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.(b)Payroll Administrator DefinedIn this section, the payroll administrator of a House of Congress means—(1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and(2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.4.Reporting of information on garnishment of compensation(a)Compensation of Members of the HouseSection 106(b) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5535(b)) is amended—(1)by striking and at the end of paragraph (5);(2)by redesignating paragraph (6) as paragraph (7); and(3)by inserting after paragraph (5) the following new paragraph:(6)if during the period covered by the report, the Chief Administrative Officer withheld amounts from a Member’s compensation under section 3(a) of the Members of Congress Tax Liability and Garnishment Accountability Act of 2020 or under an order of garnishment which required the Chief Administrative Officer to withhold a certain amount from the Member’s compensation to satisfy a debt owed by the Member to another person (other than amounts withheld under an agreement entered into by the Secretary of the Treasury under section 6159 of the Internal Revenue Code of 1986 or amounts withheld pursuant to a compromise of a case under section 7122 of such Code), the identification of the Member and the amount withheld; and.(b)Compensation of SenatorsSection 105(a) of the Legislative Branch Appropriations Act, 1965 (2 U.S.C. 4108) is amended by adding at the end the following new paragraph:(7)If during the period covered by a report under paragraph (1), the Secretary of the Senate withheld amounts from a Senator’s compensation under section 3(a) of the Members of Congress Tax Liability and Garnishment Accountability Act of 2020 or under an order of garnishment which required the Secretary to withhold a certain amount from the Senator’s compensation to satisfy a debt owed by the Senator to another person, the Secretary shall include in the report the identification of the Senator and the amount withheld. The previous sentence does not apply in the case of amounts withheld under an agreement entered into by the Secretary of the Treasury under section 6159 of the Internal Revenue Code of 1986 or amounts withheld pursuant to a compromise of a case under section 7122 of such Code..